Joan /s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 14, 2014

                                     No. 04-13-00231-CV

                                    James W. CARROLL,
                                          Appellant

                                              v.

                                     Joan CASTANON,
                                          Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1998-CI-09347
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Luz Elena D. Chapa, Justice

       On appellant’s motion, the court has reconsidered its decision to deny oral argument and
submit this appeal on briefs. After reconsideration, the request for oral argument is DENIED
and the appeal will be submitted on briefs as previously ordered by the court.

It is so ORDERED on this 14th day of August, 2014.

                                                                 PER CURIAM
ATTESTED TO:______________________
              Keith E. Hottle
              Clerk of Court